DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 This Office Action is in response to Applicant’s amendment filed 7/12/2022, wherein claims 1 and 8 are amended, claims 6-7 are canceled, claims 21-22 are newly added, and claims 10-20 are previously withdrawn.
Response to Arguments
Applicant’s arguments, see page 7-8 of Applicant’s remarks, filed 7/12/2022, with respect to the 35 U.S.C. 103 rejection of claims 1-6 and 8-9 have been fully considered and are persuasive.  The rejections of claims 1-6 and 8-9 have been withdrawn. 
Examiner’s Amendment 
This application is in condition for allowance except for the presence of claims 10-20 directed to inventions non-elected without traverse.  Accordingly, claims 10-20 have been cancelled.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1, line 1 has been amended to recite “a  patient cavity”.
Claim 1, lines 3-4 have been amended to recite “[[a]] the patient cavity”.
Claim 5, line 2 has been amended to recite “supplying the insufflation fluid”.
Claim 21, line 2 has been amended to recite “when [[it]] the pressure sensor is not actively measuring pressure”.
Authorization for this examiner’s amendment was given in an interview with Bethany Salpietra on 8/25/2022.
Allowable Subject Matter
Claims 1-5, 8-9, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed as the subject matter of the independent claim could either not be found or was not suggested in the prior art of record. The best prior art of record was Stearns et al. (US 7,854,724) modified in view of Maahs et al. (US 2006/0100579) and Crickmer (US 1,807,085) does not disclose or render obvious the combination as claimed specifically including in response to determining that one of the first channel or the second channel is closed, subsequently supplying, by the insufflator, the insufflation fluid according to a second setting, wherein: the second setting comprises at least a second volume and a second pressure; and the second setting is different than the first setting.
Claims 2-5, 8-9, and 21-22 are allowed based on the rationale provided for claim 1 as these claims are dependent upon claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783